Miller, J.:
This is a sidewalk case. The .'defect complained of was a depress sion caused by the construction, of a curb about ten or twelve inches from the old curb without sufficiently filling in the intervening space. The plaintiff was permitted to prove, over the specific objection that the evidence was irrelevant, that this space was filled in shortly after the accident. Such evidence in this class of cases has too'frequently been condemned to require any discussion-Or citation of - authorities now. As the judgment must be reversed for said error it would be profitless to discuss the merits at this time:
I advise that the judgment and order be reversed.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.